Exhibit 10.1

 

FIRST AMENDMENT

TO THE

AMENDED AND RESTATED TRANSFER AND SERVICING AGREEMENT

 

FIRST AMENDMENT TO THE AMENDED AND RESTATED TRANSFER AND SERVICING AGREEMENT,
dated as of May 10, 2005 (this “Amendment”), by and among CHASE BANK USA,
NATIONAL ASSOCIATION (formerly known as Chase Manhattan Bank USA, National
Association and successor to Bank One, Delaware, National Association, the
“Bank”), CHASE ISSUANCE TRUST, a statutory business trust organized under the
laws of the State of Delaware (the “Issuer”), having its principal office at c/o
Wilmington Trust Company, 1100 North Market Street, Wilmington, Delaware
19890-1600, Attention: Corporate Trust Administration, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, in its capacity as
Indenture Trustee (the “Indenture Trustee”) and Collateral Agent (the
“Collateral Agent”).

 

WHEREAS, First USA Bank, National Association, predecessor to the Bank (the
“Original Bank”), Bank One Issuance Trust, predecessor to the Issuer (the
“Original Issuer”), and Wells Fargo Minnesota Bank, National Association,
predecessor to the Indenture Trustee (the “Original Indenture Trustee”) and
Collateral Agent (the “Original Collateral Agent”) have heretofore executed and
delivered a Transfer and Servicing Agreement, dated as of May 1, 2002 (as
amended and supplemented or otherwise modified through the date hereof,
including by the Assumption Agreement, dated as of October 1, 2004, by Chase
Manhattan Bank USA, National Association, a national banking association, as
successor Transferor, Servicer and Administrator, in favor of and for the
benefit of the Issuer, the Indenture Trustee and the Collateral Agent, the
“Original Transfer and Servicing Agreement”);

 

WHEREAS, Chase Manhattan Bank USA, National Association, predecessor to the
Bank, the Issuer and the Indenture Trustee and Collateral Agent have heretofore
executed and delivered an Amended and Restated Transfer and Servicing Agreement,
dated as of October 15, 2004 (the “Agreement”);

 

WHEREAS, Section 12.01(a) of the Agreement provides that the Agreement may be
amended by the Servicer, the Transferor, the Administrator and the Issuer, by a
written instrument signed by each of them, without the consent of any of the
Noteholders; provided that (i) the Transferor shall have delivered to the
Indenture Trustee and the Owner Trustee an Officer’s Certificate, dated the date
of any such amendment, stating that the Transferor reasonably believes that such
amendment will not have an Adverse Effect and (ii) the Note Rating Agency
Condition shall have been satisfied;

 

WHEREAS, each of the Indenture Trustee and the Owner Trustee has received (i)
from the Transferor an Officer’s Certificate stating that the Transferor
reasonably believes the Amendment will not have an Adverse Effect and (ii) from
each Note Rating Agency, with respect to any Series, Class or Tranche of Notes,
the written confirmation that this Amendment

 

1



--------------------------------------------------------------------------------

will not result in the withdrawal or downgrade by such Note Rating Agency of the
rating of the Notes of any Series, Class or Tranche currently in effect; and

 

WHEREAS, all other conditions precedent to the execution of this Amendment have
been complied with;

 

NOW, THEREFORE, the Bank, the Issuer and the Indenture Trustee and Collateral
Agent are executing and delivering this Amendment in order to amend the
provisions of the Agreement in the manner set forth below.

 

Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Agreement, or if not therein, the Indenture.

 

SECTION 1. Amendment to Section 2.13(b)(v). Section 2.13(b)(v) of the Agreement
is hereby amended to read in its entirety as follows:

 

(v) on or before the tenth Business Day prior to the Removal Date, each Note
Rating Agency shall have received notice from the Servicer of such proposed
removal of the Receivables of such Accounts and, if such removal is pursuant to
subclause (ii)(z) above, the Note Rating Agency Condition shall have been
satisfied; and

 

SECTION 2. Ratification of the Agreement. As amended by this Amendment, the
Agreement is in all respects ratified and confirmed, and the Agreement, as so
amended by this Amendment shall be read, taken and construed as one and the same
instrument.

 

SECTION 3. Severability. If any one or more of the covenants, agreements,
provisions or terms or portions thereof of this Amendment shall be for any
reason whatsoever held invalid, then such covenants, agreements, provisions or
terms or portions thereof shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Amendment and shall in no way
affect the validity or enforceability of the other covenants, agreements,
provisions or terms or portions of this Amendment.

 

SECTION 4. Counterparts. This Amendment may be executed simultaneously in any
number of counterparts, each of which counterparts shall be deemed to be an
original, and all of which counterparts shall constitute one and the same
instrument.

 

SECTION 5. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF DELAWARE, AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers, thereunto duly authorized, as of the day and year
first above written.

 

CHASE BANK USA,

NATIONAL ASSOCIATION,

as Transferor, Servicer and Administrator

By:  

/s/ Keith W. Schuck

   

Name:

 

Keith W. Schuck

   

Title:

 

President

CHASE ISSUANCE TRUST,

as Issuer

By:

 

WILMINGTON TRUST COMPANY,

not in its individual capacity but solely as Owner Trustee on behalf of the
Issuer

By:  

/s/ Michele C. Harra

   

Name:

 

Michele C. Harra

   

Title:

 

Financial Services Officer

WELLS FARGO BANK,

NATIONAL ASSOCIATION,

as Indenture Trustee and Collateral Agent

By:  

/s/ Cheryl Zimmerman

   

Name:

 

Cheryl Zimmerman

   

Title:

 

Assistant Vice President

 



--------------------------------------------------------------------------------

Acknowledged and Accepted:

WILMINGTON TRUST COMPANY,

not in its individual capacity but solely as Owner Trustee

By:  

/s/ Michele C. Harra

   

Name:

 

Michele C. Harra

   

Title:

 

Financial Services Officer

 